RESTRICTION REQUIREMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Requirement for Unity of Invention
As provided in 37 C.F.R. § 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”).  Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 C.F.R. § 1.475(e).
Restriction is required under 35 U.S.C. §§ 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 C.F.R. § 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1, 2, 5, 7, 10-13, 15, and 17-20, drawn to a method of stabilizing a biofiller.

Group I, claims 24-26, 37, 39, and 43, drawn to a method of forming a polymer composition including a stabilized biofiller.

Group III, claims 46, 48, 53 and 57-59, drawn to a polymer mater material containing a polymer matrix and a stabilized biofiller.


Groups I-III all require the technical feature of: a biofiller having surface groups arising from a reaction between amino groups and a carbonyl compound containing a saturated hydrocarbon group.  Groups I-III lack unity of invention because this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US  2015/0141565 (“Buri”) and Zhongfeng Tang et al., Characteristics Evaluation of Calcium Carbonate Particles Modified by Surface Functionalization, 25 Advanced Powder Technology 1618 (2014) (“Tang”).  
Buri teaches a treated mineral filler produced by contacting ground marble (i.e., a calcium carbonate filler) with an aliphatic aldehyde such as heptanal or octanal.  (Buri, ¶¶ 0032-0035, 0141, 0144).  Buri indicates that aliphatic aldehyde is a “surface treatment agent” and states that a “reaction product” is formed between the applied “surface treatment agent” (i.e., aliphatic aldehyde) and a “molecule located at the surface of the mineral filler.”  (Id. ¶¶ 0088, 0044).  
Buri does not appear to expressly teach that the “molecule located at the surface of the mineral filler” is one that contains an amino group.  However, Tang teaches that it is advantageous to functionalize a calcium carbonate filler with silane coupling agents such as γ-aminopropyl triethoxysilane, which is generally referred to in Tang by the trade name KH-550.  (Tang, 1619, first column first full paragraph; Scheme 1).  Tang teaches that surface modification with KH-550 provides more stable calcium carbonate dispersions in organic solvent and suggests that such surface modification reduces surface tension and increases compatibility between the filler a polymer matrix.  (Id. Abstract; 1618, first column, second paragraph).  
One of ordinary skill would have been motivated to use the KH-550 functionalized calcium carbonate of Tang as the calcium carbonate material in the process of Buri because: (1) of the stabilization advantages discussed by Tang at Abstract, 1618, first column, second paragraph; and (2) one of ordinary skill would reasonably expect that the amino-containing KH-550 would be suitable and effective as the “molecule located at the surface of the mineral filler” discussed generally by Buri at        
Applicant is advised that a complete reply to this requirement must include: (1) an election of an invention to be examined, even though the requirement may be traversed under 37 C.F.R. § 1.143; and (2) an identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R. § 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 C.F.R. § 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. § 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 C.F.R. § 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 C.F.R. § 1.48(a) must be accompanied by an application data sheet in accordance with 37 C.F.R. § 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 C.F.R. § 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims.  Where applicant elects claims directed to the product/apparatus, and 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 C.F.R. § 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. §§ 101, 102, 103 and 112.  Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined.  See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims.  Failure to do so may result in no rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. § 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767